MADDOX, Justice
(concurring specially).
I concur with the per curiam opinion’s interpretation of the supernumerary statute, § 12-17-213(b), Ala.Code 1975. Based on *424my review of the statute, the ease law, and the appellants’ response to the questions propounded by this Court, I believe that this interpretation of the statute is the correct interpretation.
However, I write to point out that this supernumerary legislative scheme is extremely complex, made up of a patchwork of various statutes, seemingly without any organization or uniformity. Supernumerary status has for many years been a source of much legal debate and many legal challenges.1 This opinion and the recent opinion in Norris v. Humber, 674 So.2d 77 (Ala.1995), demonstrate that the courts will continue to be faced with problems interpreting these statutes.

. See Norris v. Humber, 674 So.2d 77, 79 (Ala. 1995), in which we stated:
"|T|his Court in James v. Thompson, 392 So.2d 1178 (Ala. 1981), addressed the character of the office of supernumerary sheriff:
" ‘[0]ur disposition of the instant appeal is aided by the literal meaning of the word "supernumerary." The word is derived from two Latin words — super, above or beyond; and numerus, a number. Thus, these two words, when used in combination and translated, mean exceeding a prescribed number.' ”